Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Application/Amendment/Claims
Applicant's response filed 07/30/2021 has been considered. Rejections and/or objections not reiterated from the previous office action mailed 04/30/2021 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
With entry of the amendment filed on 07/30/2021, claims 1-3 and 6-9 are pending.  Claim 6 is currently under examination.  Claims 1-3 and 7-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55

Information Disclosure Statement
	The submission of the Information Disclosure Statements on 06/04/2021, 06/09/2021 and 06/14/2021 is in compliance with 37 CFR 1.97.  The information 

Response to Arguments
Claim Rejections - 35 USC § 102
The rejection of claim(s) under 35 U.S.C. 102(a)(1) as being anticipated by Yamazumi et al. (Cell Reports 16, 2456-2471, August 2016, cited on an IDS filed 04/04/2019) is withdrawn.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).


A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Clam 6 is provisionally rejected under the judicially created doctrine of double patenting over claims 4-10 of co-pending Application No. 16/315,513.  This is a provisional double patenting rejection since the conflicting claims have not yet been patented.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims and the claims of the patent are drawn to patently indistinguishable subject matter. Claims of ‘513 are drawn to methods of decreasing expression of MEX3B using an antisense oligonucleotide and are not patentably distinct from the instantly claimed method.
This is a provisional obviousness-type double patenting rejection.

Applicant argues the pending application does not teach targeting an untranslated region of MEX3B. Claim 6 of the pending application, recited below, does recite targeting an untranslated region in an exon of the MEX3B gene.

6. (Currently Amended) The method according to claim 4[[5]], wherein the oligonucleotide contained in the MEX3B gene is an oligonucleotide contained in a coding region or an untranslated region in an exon of the MEX3B gene, or an oligonucleotide contained in an intron of the MEX3B gene.

The rejection is therefore maintained because the instant claims and the claims of the patent application are drawn to patently indistinguishable subject matter.

NOTE: in the event claim 6 is placed in condition for allowance, claims 1-3 and 7-9 will be canceled as drawn to a non-elected invention.  Claim 6 would need to be amended to recite the limitations of claim 1. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY CHONG at (571)272-3111.  The examiner can normally be reached Monday thru Friday between M-F 8:00am-4:30pm.

Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. For more information about the PAIR system, see http://pair-direct.uspto.gov.
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.								
										

/Kimberly Chong/								
Primary Examiner 							
Art Unit 1635